DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is a lack of antecedent basis for “clinical assessment,” (including individually, assessment, and other rephrasings) and “data entry” (including other phrasings such as entry of data, and the like).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,089,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the previously patented claims are narrower in scope than the instant claims, and therefore comprise all of the limitations in the instant claims, in addition to more claimed features. The prior patented claims contain each and every limitation of the instant claims, and therefore anticipate the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation in claims 1 and 12 that lacks adequate written description is “wherein the system is configured to operate without any requirement for any clinical assessment, decision-making, determination of parameter values, data entry, or other intervention by a health professional.” This is interpreted to be a negative limitation, which is intended not to positively recite structural aspects of the claim, but to exclude other features in prior art, namely, human data input or, apparently, thought processes (decision making). The mere absence of a positive recitation is not basis for an exclusion.
Any negative limitation or exclusionary proviso must have basis in the original disclosure. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Upon review of the instant disclosure, the Examiner has identified the following discussion(s) of the claimed features:

Limitation
Disclosure
Clinical Assessment
No mention
Decision-making
No mention 
Determination of Parameter Values
From the perspective of overall costs: It does not require the programming of baseline parameters. Baseline parameters 
 that have to be entered into an apparatus would require that there be an evaluation of the results from the patients' polysomnography and using a method to establish baseline criteria. The invention self determines the baseline parameters.
(p. 41-42)
Data Entry
No mention
Other Intervention by a Health Professional
“does not require the intervention of health professionals,” (p. 39)


 In the instant disclosure, there is no broad discussion of human input, particularly health professional clinical assessment, any person or structure’s decision-making, broad determination of parameter values, data entry, or other intervention. This limitation in the claims is unsupported in the disclosure. 
The exclusion of a requirement for determination of parameter values is perhaps the most extensively described in the originally filed disclosure dated 8/16/2021. However, it is so broadly claimed as to render the feature lacking adequate written description. It appears clear to the Examiner that the system claimed performs a self-determination of parameters, or self-calibration, but the claim language “without any requirement for any…determination of parameter values” instead excludes even this parameter setting as performed by the system itself. The other listed exclusions suffer similarly from the breadth of the claim language.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the limitation “wherein the system is configured to operate without any requirement for any clinical assessment, decision-making, determination of parameter values, data entry, or other intervention by a health professional,” renders the claims indefinite. For each of the listed exclusions: clinical assessment, decision-making, determination of parameter values, data entry, and other intervention by a health professional, it is not at all defined who or what is prevented from requiring these functions. Secondly, each of these is so broad as to exclude a requirement for the user to perform each function, or to exclude a diagnosis or recommendation of use of the claimed system by a health professional or clinician. For example, what is excluded by “without any requirement for …decision-making”? What is excluded by “without any requirement for… data entry”? What “parameter values” for what feature is excluded by this claim? It’s unclear what the intent of this limitation is truly meant to exclude because it is so broad as to exclude literally any thought process of a health professional, or decision by a user, in a system and method for treatment of a disorder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792